2020 IL App (1st) 192255

                                                                                FIRST DIVISION
                                                                                  August 31, 2020

                                          No. 1-19-2255


                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


RICHARD CHAPPELL,                 )                  Appeal from the Circuit Court of
                                  )                  Cook County, Chancery Division.
          Plaintiff-Appellee,     )
                                  )
v.                                )                  No. 18 CH 12400
                                  )
THE BOARD OF TRUSTEES OF ILLINOIS )
MUNICIPAL RETIREMENT FUND and     )
RIVER FOREST TOWNSHIP,            )                  Honorable
                                  )                  Neil H. Cohen,
          Defendants-Appellants.  )                  Judge Presiding.


       PRESIDING JUSTICE GRIFFIN delivered the judgment of the court, with opinion.
       Justice Pierce and Justice Walker concurred in the judgment and opinion.

                                            OPINION

¶1     In 2002, plaintiff Richard Chappell applied to purchase omitted service credit from the

Illinois Municipal Retirement Fund (IMRF) for years 1986 to 2002. During that period, plaintiff

was employed as the executive director of a not-for-profit community center that worked under

contract with the River Forest Township (Township). Plaintiff knew that the community center

was not an IMRF participating employer, and community center employees were ineligible for

fund participation. Plaintiff previously considered the community center’s participation in IMRF

but rejected it as cost prohibitive. Plaintiff applied to purchase omitted service for years 1986 to

2002 credit anyway.
No. 19-2255


¶2     The Township erroneously certified to IMRF that plaintiff was a Township employee from

1986 to 2002. IMRF approved plaintiff’s application to purchase 198 months of omitted service

credit. In 2015, plaintiff retired and began drawing an IMRF pension, based in part on the omitted

service credit. In 2017, an internal audit revealed that the Township had certified plaintiff’s pension

eligibility in error: plaintiff was not a Township employee from 1986 to 2002. IMRF informed

plaintiff that his pension benefits would be recalculated, and he objected. The matter proceeded to

an administrative hearing. The hearing officer recommended that board of trustees of the IMRF

(IMRF Board) recalculate plaintiff’s benefits. The IMRF Board accepted the recommendation.

The circuit court on administrative review reversed the IMRF Board’s determination. IMRF

appeals, and the Township joins in the appeal.

¶3     IMRF, and the Township, ask us to reverse the trial court’s judgment and to affirm the

IMRF Board’s determination. They claim the trial court erred when it found that IMRF (1) lacked

jurisdiction to reconsider its approval of plaintiff’s application to purchase omitted service credit,

(2) did not have the statutory authority to recover pension benefits paid to plaintiff in error, and

(3) was equitably estopped from recalculating plaintiff’s benefits. Based on the foregoing, we

reverse the judgment of the Circuit Court of Cook County, confirm the determination of the IMRF

Board, reinstate plaintiff’s claim for promissory estoppel raised in count II of his complaint, and

remand this case for further proceedings not inconsistent with this opinion.

¶4                                     I. BACKGROUND

¶5     Plaintiff Richard Chappell was hired as executive director of the River Forest Community

Center (Community Center) in February 1986. The Community Center was a not-for-profit

organization that contracted with the Township to provide youth and recreational services to River

Forest residents. Plaintiff received his salary from the Community Center, not the Township.



                                                  2
No. 19-2255


¶6     On August 1, 2002, the Township hired plaintiff as a facilities manager for the civic center

building (Civic Center) that housed the Community Center. The Civic Center was owned by a

different entity, the River Forest Civic Center Authority (Civic Center Authority). However,

plaintiff received his salary directly from the Township. After August 1, 2002, plaintiff received

salaries from both the Township and the Community Center.

¶7     Before his formal date of employment with the Township, plaintiff received enrollment

information from IMRF, which is a public-employee pension plan with its retirement annuities,

death benefits, and disability benefits defined by Illinois law. The Township was an IMRF

participant. Therefore, Township employees were eligible to participate in the fund.

¶8     On July 31, 2002, plaintiff filled out and submitted a “Notice of Enrollment” application,

seeking to participate in a regular IMRF fund. Plaintiff listed the Civic Center Authority as his

employer, using the letters “RFCCA,” and used the Township’s IMRF employer identification

number, No. 3227. Based on these representations, plaintiff was successfully enrolled as an IMRF

participant, effective August 1, 2002.

¶9     Plaintiff also filled out an “Omitted Service Credit” application (Omitted Service Credit

Application), seeking to purchase credit for the years he was employed by the Community Center:

1986 to 2002. Plaintiff listed the Community Center as his employer on the application, using the

letters “RFCC,” and used the Township’s IMRF employer identification number, No. 3227.

However, plaintiff knew (1) he was not a Township employee from 1986 to 2002 and (2) the

Community Center was not a participating IMRF employer. As its executive director, plaintiff had

explored the Community Center’s participation in the IMRF, but abandoned the idea as cost

prohibitive. Nevertheless, plaintiff completed the Omitted Service Credit Application and

submitted it for processing.



                                                3
No. 19-2255


¶ 10   The Township’s supervisor and designated IMRF Agent, Veronica Krawczyk (Krawczyk),

signed the Omitted Service Credit Application, certifying to IMRF that plaintiff was a Township

employee from 1986 to 2002 (“I certify that the following statements of earnings for the above

member are in agreement with the governmental unit’s payroll records and represent the entire

qualifying employment period determined by the governing body”). The certification, however,

was incorrect. From 1986 to 2002, plaintiff was employed and paid by the Community Center, not

the Township. As a matter of fact, plaintiff was ineligible for participation in the fund during the

1986 to 2002 period. Nonetheless, plaintiff received confirmation from IMRF’s “Past Service

Unit” in a letter dated September 19, 2002, indicating that he was eligible to purchase 198 months

of service credit for $37,893.13.

¶ 11   Plaintiff was also informed by IMRF, in a letter dated October 30, 2002, that he was eligible

to purchase six years’ worth of reciprocal, out-of-state service credit for $50,590. Plaintiff had

worked for the Indiana Park District from January 1979 to August 1985 and submitted an

application to purchase omitted service credit for that period as well. Plaintiff opted to purchase

only the 198 months of service credit for $37,893.13. To complete the transaction, plaintiff rolled

over funds from a separate tax-deferred retirement plan he funded while working for the

Community Center. IMRF confirmed receipt of payment in a letter dated January 13, 2003, and

informed plaintiff that he purchased 198 months of creditable service. In April 2015, plaintiff

retired from the Township and began drawing an IMRF pension in an amount of $3004.97 per

month. The pension payment was funded in part by the Township and in part by IMRF.

¶ 12   In April 2017, the Township conducted an internal audit and determined that plaintiff was

employed by the Community Center, not the Township, from 1986 to 2002 and that Krawczyk’s

2002 certification to IMRF was erroneous. The Township notified IMRF and asked that plaintiff’s



                                                 4
No. 19-2255


pension benefits be recalculated. IMRF informed plaintiff in a letter dated April 20, 2017, that

(1) he was not entitled to omitted service credit from 1986 and 2002, (2) his pension benefits would

have to be recalculated without the 198 months of service credit, and (3) an amount of $7071.03

was left due and owing to the fund.

¶ 13    IMRF afforded plaintiff the opportunity to refute the Township’s representation and to

appeal the preliminary determination within IMRF. Plaintiff appealed and requested a formal

hearing in writing. A hearing was held before an administrative officer on April 18, 2018. Counsel

for plaintiff, the Township, and IMRF were present at the hearing. Plaintiff was the only witness

called to testify.

¶ 14    Plaintiff testified that he started working for the Community Center in February of 1986.

In August 2002, the Township employed him as a facilities manager for the Civic Center. Plaintiff

received “enrollment papers from IMRF,” read through the information, and realized there was a

potential to buy omitted service credit. He proceeded to speak with IMRF field representative Paul

Parise (IMRF Field Representative), who told him that (1) “the community center met the criteria,

*** and they could participate” in the IMRF and (2) all plaintiff needed to do was “fill out the

omitted service credit [application] and *** it would be processed.” Plaintiff testified that he filled

out two forms, seeking omitted service credit for the years he spent working for the Community

Center and the Indiana Park District.

¶ 15    Plaintiff was notified by IMRF that he “could buy the years of service from the Community

Center” for “$37,900” and the “6 years and 8 months” worth of service with the Indiana Park

District for “$50,590.” Plaintiff opted to purchase “the years of service from the community

center” because “[i]t was more years and it was a lower cost.” He was “not in the financial position

to be able to purchase both of them at that time.” Plaintiff rolled over a “self-funded retirement



                                                  5
No. 19-2255


plan” to purchase 198 months of omitted service credit. An individual, whom plaintiff believed

was an IMRF employee working in the financial department, facilitated the transaction. Plaintiff

retired in April 2015 and received monthly pension payments. In April 2017, plaintiff was notified

by IMRF that his benefits would be cut by two-thirds.

¶ 16   Plaintiff admitted to the hearing officer that he knew the Community Center was not an

IMRF participant. Plaintiff further acknowledged that, when he was acting executive director of

the Community Center, he explored the idea of becoming an IMRF “participating instrumentality.”

However, he never presented the idea to the board of the Community Center because IMRF

participation would have been “cost prohibitive.”

¶ 17   The hearing officer recommended that the IMRF Board remove 198 months of omitted

service credit from plaintiff’s account and recalculate his pension. On August 28, 2018, the IMRF

Board accepted the hearing officer’s recommendation. The IMRF Board sent its decision to

plaintiff in an envelope postmarked on August 29, 2018.

¶ 18   On October 3, 2018, plaintiff filed a two-count complaint against IMRF and the Township

in the Circuit Court of Cook County. In count I, plaintiff sought administrative review of the IMRF

Board’s determination. In count II, plaintiff pleaded a cause of action for promissory estoppel

against IMRF and the Township. On December 12, 2018, IMRF and the Township moved to

dismiss plaintiff’s complaint pursuant to section 2-619 of the Code of Civil Procedure (735 ILCS

5/2-619 (West 2018)). The motion was denied on April 22, 2019. A briefing schedule was set.

Following a thorough consideration of the parties’ arguments, the trial court reversed the

determination of the IMRF Board in a written order entered on October 4, 2019.

¶ 19   The trial court found that IMRF made a final administrative decision “no later than January

13, 2003,” and lacked jurisdiction to revisit its decision on August 28, 2018. The trial court also



                                                6
No. 19-2255


found that IMRF lacked the statutory authority to reconsider its approval under section 7-217(c)

of the Illinois Pension Code (40 ILCS 5/7-217(c) (West 2016)), which allows the IMRF to retain

money “paid to any annuitant or employee through misrepresentation, fraud or error.” The trial

court determined that the term “error” meant “an inadvertent arithmetical error in calculating

pension benefits” (citing in Rossler v. Morton Grove Police Pension Board, 178 Ill. App. 3d 769

(1989)) and concluded that no such error was made. Misrepresentation and fraud were ruled out

as having no basis in the record. The trial court alternatively found that, even if IMRF had the

power to “correct its own mistake,” it was equitably estopped from doing so.

¶ 20   On November 1, 2019, IMRF timely filed its notice of appeal pursuant to Illinois Supreme

Court Rule 303(a)(1) (eff. July 1, 2017). The Township filed a notice of appeal, joining IMRF’s

appeal as provided in Illinois Supreme Court Rule 303(a)(3) (eff. July 1, 2017), the same day.

IMRF and the Township ask us to reverse the trial court’s judgment and affirm the determination

of the IMRF Board.

¶ 21                                  II. ANALYSIS

¶ 22                           A. Final Administrative Decision

¶ 23   Initially at issue is whether IMRF’s 2003 approval of plaintiff’s Omitted Service Credit

Application was a final administrative decision pursuant to section 3-101 of the Administrative

Review Law (735 ILCS 5/3-101 (West 2018)). If it was a final administrative decision, then the

determination of the IMRF Board on August 24, 2018, ran afoul of the 35-day limitations period

in section 3-103 of the Administrative Review Law (id. § 103) and is void for want of jurisdiction.

If the approval was not a final administrative decision, then the IMRF Board had jurisdiction to

reconsider its initial decision and recalculate plaintiff’s pension without the 198 months of service




                                                 7
No. 19-2255


credit. We review this issue de novo. Marconi v. Chicago Heights Police Pension Board, 225 Ill.

2d 497, 532 (2006) (the scope of an administrative agency’s jurisdiction is a question of law).

¶ 24   Plaintiff claims that IMRF made a final administrative decision to approve plaintiff’s

Omitted Service Credit Application “no later than January 13, 2003,” and lacked jurisdiction to

reconsider its decision 15 years later. IMRF counters, arguing that section 7-220 of the Pension

Code (40 ILCS 5/7-220 (West 2018)) expressly provides that only the IMRF Board, and not its

staff, can make a final administrative decision as to pension eligibility.

¶ 25   Section 7-220 of the Pension Code (id.) provides that “[t]he provisions of the

Administrative Review Law *** shall apply to and govern all proceedings for the judicial review

of final administrative decisions of the retirement board.” A “final administrative decision” is “any

decision, order or determination of any administrative agency rendered in a particular case, which

affects the legal rights, duties or privileges of parties and which terminates the proceedings before

the administrative agency.” 735 ILCS 5/3-101 (West 2018). Once a final administrative decision

is made, a party seeking review has 35 days to file a complaint. Id. § 3-103. The 35-day limitations

period is jurisdictional. Holmes v. Aurora Police Pension Fund Board of Trustees, 217 Ill. App.

3d 338, 344 (1991). Based on the applicable provisions of the Pension Code and the Administrative

Review Law, a final administrative decision of the IMRF Board cannot be successfully challenged

or reconsidered after 35 days.

¶ 26   We hold that IMRF made an interlocutory administrative determination not subject to the

35-day limitations period when it approved plaintiff’s Omitted Service Credit Application. The

record in this case establishes that plaintiff submitted the Omitted Service Credit Application for

processing, and the Township’s designated IMRF Agent, Krawcyzk, erroneously certified to

IMRF that plaintiff was (1) a Township employee and (2) eligible to participate in the fund from



                                                  8
No. 19-2255


1986 to 2002. Krawczyk’s certification read as follows: “I certify that the following statements of

earnings for the above member are in agreement with the governmental unit’s payroll records and

represent the entire qualifying employment period determined by the governing body.” IMRF

relied on Krazwczyk’s certification, approved the Omitted Service Application, and allowed

plaintiff to purchase 198 months of omitted service credit. IMRF’s past service unit confirmed

receipt of plaintiff’s payment in writing on January 13, 2003. These facts, taken together, show

that IMRF made a ministerial, interlocutory administrative decision that was subject to change

within the agency at a later date. We examined a similar fact pattern in the case of Klomann v.

Illinois Municipal Retirement Fund, 284 Ill. App. 3d 224 (1996), and arrived at the same decision.

¶ 27    In Klomann, the board of trustees of the Village of Lyons passed a resolution declaring the

plaintiff eligible for IMRF participation. Id. at 226. The IMRF accepted and relied on the resolution

as a certification of pension eligibility and enrolled the plaintiff in the fund. Id. After the plaintiff

retired and was awarded benefits, the village passed a second resolution declaring him ineligible

for benefits as an independent contractor of the village, not an employee. Id. IMRF held a hearing

on the matter and found that the plaintiff “was not an employee, *** was erroneously enrolled in

the fund, and the error must be corrected.” Id. IMRF terminated the plaintiff’s benefits, and he

sought administrative review. Id. The trial court entered judgment in favor of IMRF and the village.

Id. On appeal, the plaintiff raised the same argument that plaintiff advances here: IMRF’s decision

to approve an application based on a participating employer’s certification of pension eligibility

(erroneous or not) constituted a final administrative decision as defined by the Administrative

Review Law such that it could not be reconsidered more than 35 days later. Id. at 228.

¶ 28    We rejected the plaintiff’s argument in Klomann, holding that IMRF’s acceptance of the

village’s initial resolution was not a final decision, but rather, an “interlocutory determination



                                                   9
No. 19-2255


subject to change within the IMRF.” Id. We characterized the IMRF’s initial approval as the

product of a “rubber-stamp approval process” and further highlighted the facts that IMRF “did not

hold a hearing or listen to witness testimony” as conclusive. Id. Klomann applies with full force in

this case.

¶ 29    The record establishes that IMRF staff automatically accepted the Township’s pension

eligibility certification and approved plaintiff’s Omitted Service Credit Application without

holding a hearing or receiving witness testimony. The decision was made as part of a rubber stamp

approval process. It was not a final administrative decision. We note that IMRF’s approval was in

line with the statutory process our legislature designed to facilitate the efficient administration of

a sizable public employee pension plan with more than 3,000 participating employers. See 40 ILCS

5/7-135(a), (b)(1) (West 2016) (requiring each IMRF employer to appoint an authorized agent to

act on behalf of the employer and “[t]o certify to the fund whether or not a given person is

authorized to participate in the fund”); Klomann, 284 Ill. App. 3d at 227-28 (taking note of IMRF’s

argument that “in most cases it automatically accepts a village’s determination, as it does not have

the capacity to process all of the claims itself”). IMRF’s reliance on the pension eligibility

certifications of its participating employers is statutory and practical commonplace.

¶ 30    Accordingly, IMRF’s approval of plaintiff’s Omitted Service Credit Application was not

subject to the 35-day limitations period in section 3-103 of the Administrative Review Law. 735

ILCS 5/3-103 (West 2018). The IMRF Board, on April 28, 2018, had jurisdiction to revisit and

reconsider whether the initial approval of plaintiff’s Omitted Service Credit Application was

correct.

¶ 31    We reject plaintiff’s argument that IMRF was more involved in approval process in this

case than it was in Klomann: “IMRF guided the process and was actively involved in the



                                                 10
No. 19-2255


determination whether [plaintiff] qualified for the omitted service credit.” We find no more

participation on the part of IMRF in this case than there was in Klomann. Plaintiff testified that the

IMRF Field Representative told him that (1) he “needed to fill out the omitted service credit and

that it would be processed” and (2) “the community center met the criteria, that as an organization

and they could participate.” First, there is nothing novel about the statement that plaintiff’s

application would be “processed.” There is no basis in the record to conclude that the word

processed meant approved.

¶ 32    Second, the IMRF Field Representative’s statement that the Community Center “could”

participate in the fund was not inaccurate. See 40 ILCS 5/7-108(b), 7-132(B)(a)(1)-(2) (West 2016)

(allowing not-for-profit entities to become participating instrumentalities in the IMRF under

certain circumstances). The record indicates that plaintiff was already aware that the Community

Center and its employees were potentially eligible to participate in the fund. Plaintiff, of course,

decided as executive director that fund participation was cost prohibitive, declined it, and

proceeded to seek IMRF pension benefits for himself after he became employed by the Township.

¶ 33    We also reject plaintiff’s contention that Sola v. Roselle Police Pension Board, 342 Ill.

App. 3d 227 (2003), controls the outcome of this case. The pertinent issue in Sola, was whether

the Roselle Police Pension Board made a final administrative decision when it granted the plaintiff

an annual cost of living increase to her surviving spouse pension benefit. Id. at 231. We held in

Sola that even though there was no written decision memorializing the Board’s determination to

grant the plaintiff’s request for a cost-of-living increase in 1993, the record reflected that the Board

rendered a final administrative decision and could not revisit that decision more than 35 days later.

Id. at 232. But the record in Sola, contained the “minutes of a Board meeting held on January 23,

1996,” which reflected that “the Board reviewed and approved a scheduled annual increase in



                                                  11
No. 19-2255


Lester Sola’s pension.” Id. at 229. The record in this case contains no such information. Moreover,

the facts of Sola fail to reflect the type of rubber stamp approval process that (1) unfolded in this

case and (2) is statutorily unique to IMRF. Thus, Sola is inapplicable.

¶ 34                   B. Statutory Authority to Grant Omitted Service Credit

¶ 35   We hold that the Township and IMRF lacked the statutory authority to grant plaintiff

omitted service credit. Section 7-109 of the Pension Code (40 ILCS 5/7-109(1)(a)(2) (West 2018))

defines “employee” as a person who “[u]nder the usual common law rules applicable in

determining the employer-employee relationship, has the status of an employee with a

municipality *** who [is] paid compensation *** for official duties.” Section 7-139(a)(12) of the

Pension Code (id. § 7-139(a)(12)) provides that omitted service credit may be granted to “[a]ny

employee who was employed by a participating employer in a position that required participation,

but who was not enrolled in the Fund.” Plaintiff’s employment with the Community Center from

1986 to 2002 did not meet these statutory requirements. As a matter of undisputed fact, plaintiff

was not an employee of an IMRF participating employer during that time period.

¶ 36   Because “the terms of the [Pension] Code control who is a qualified employee, and no act

by the village can make an ineligible employee eligible” (Klomann, 284 Ill. App. 3d at 227), neither

the Township, nor IMRF had the statutory authority to grant plaintiff omitted service credit for the

years 1986 to 2002. “A decision by an agency which lacks the statutory power to enter the decision

is treated the same as a decision by an agency which lacks personal or subject matter jurisdiction—

the decisions are void.” Business & Professional People for the Public Interest v. Illinois

Commerce Comm’n, 136 Ill. 2d 192, 244 (1989). Accordingly, IMRF’s approval of plaintiff’s

Omitted Service Credit Application was void for want of Pension Code authorization.




                                                 12
No. 19-2255


¶ 37   We recognize that the village in Klomann erroneously certified the plaintiff’s eligibility for

IMRF participation by way of an ordinance, while here, the Township erroneously certified

plaintiff’s eligibility through its designated IMRF agent. Plaintiff claims this difference is

dispositive and removes Klomann from the confines of this case. We see it as a distinction without

a difference. Neither the village in Klomann, nor the Township here possessed the authority to

change the requirements of the fund.

¶ 38                   C. Statutory Authority to Recover Pension Benefits Paid in Error

¶ 39   We now turn to the question of whether IMRF’s initial approval of plaintiff’s Omitted

Service Application, based on the Township’s erroneous certification of pension eligibility,

constituted an “error” under section 7-217(c) of the Pension Code (40 ILCS 5/7-217(c) (West

2016)). The trial court in this case determined that IMRF had not made an “inadvertent arithmetical

error” and, therefore, had to live with its mistake. In arriving at its determination, the trial court

relied on Rossler, 178 Ill. App. 3d at 774, and Sola, 342 Ill. App. 3d at 231, where we interpreted

similar language found in section 3-144.2 of the Pension Code and interpreted the word “error” to

mean “an inadvertent arithmetical error.” See 40 ILCS 5/3-144.2 (West 2002) (“[t]he amount of

any overpayment, due to fraud, misrepresentation or error, of any pension or benefit granted under

this Article may be deducted from future payments to the recipient of such pension or benefit”).

¶ 40   Plaintiff urges us to accept the trial court’s interpretation of the term “error.” IMRF asks

us to reject the trial court’s interpretation, claiming that it is too narrow and would function to

jeopardize and deplete the fund, leaving eligible pensioners to pay the ineligible. IMRF further

argues that precedent in police pension board cases should not be applied to IMRF.

¶ 41   IMRF clearly has the power under Illinois law to suspend benefit payments and retain

amounts paid to an annuitant in error. Section 7-179 of the Pension Code (40 ILCS 5/7-179 (West



                                                 13
No. 19-2255


2016)) grants the IMRF Board the power to “authorize or suspend the payment of any annuity or

benefit in accordance with this Article.” Section 7-217(c) of the Pension Code (id. § 7-217(c))

provides that “[t]he board may retain out of any annuity *** such amount or amounts as the board

may determine are owing to the fund *** because money was paid to any annuitant or employee

through misrepresentation, fraud or error.” The central question, therefore, is whether the IMRF

Board can correct what it claims in this case to be an “error.”

¶ 42   The court’s primary goal in interpreting a statute is to ascertain the intent of the legislature.

Land v. Board of Education of the City of Chicago, 202 Ill. 2d 414, 421 (2002) (citing Paris v.

Feder, 179 Ill. 2d 173, 177 (1997)). “The best evidence of legislative intent is the language used

in the statute itself, which must be given its plain and ordinary meaning.” Paris, 179 Ill. 2d at 177.

If the legislative intent can be discerned from the statutory language, this intent must prevail, and

no resort to other tools of statutory construction is necessary. Illinois Power Co. v. Mahin, 72 Ill.

2d 189, 194 (1978). The language of pension statutes should be liberally construed in favor of the

rights of the pensioner. Shields v. Judges’ Retirement System of Illinois, 204 Ill. 2d 488, 494 (2003).

However, this canon of construction has its bounds.

       “ ‘[W]hile a pension act should be liberally construed to effect the object sought to be

       accomplished, yet if the legislative intention is obvious from the language used that

       intention must be made effective, and the judiciary will not be warranted in giving the act

       a meaning not expressed in it.’ ” Robbins v. Board of Trustees of the Carbondale Police

       Pension Fund, 177 Ill. 2d 533, 545 (1997) (quoting Sup v. Cervenka, 331 Ill. 459, 463, 163

       N.E. 396 (1928)).

¶ 43   When, as in this case, a statutory term is not specifically defined, it must be given its

ordinarily and popularly understood meaning in light of the statute’s purpose. Kosakowski v. Board



                                                  14
No. 19-2255


of Trustees of the City of Calumet City Police Pension Fund, 389 Ill. App. 3d 381, 385 (2009).

Black’s Law Dictionary defines “error” as “[a]n assertion or belief that does not conform to

objective reality.” Black’s Law Dictionary (11th ed. 2019). If the legislature had intended to limit

the IMRF Board’s authority to recalculate a pension and recoup the overpayment of benefits to

cases involving arithmetical error in calculating the benefit, it could have done so. Kosakowski,

389 Ill. App. 3d at 385. However, it did not, and no such language appears in section 7-217(c) of

the Pension Code (40 ILCS 5/7-217(c) (West 2016)). We are not at liberty to read into the statute

a limitation that the legislature did not express. Kraft, Inc. v. Edgar, 138 Ill. 2d 178, 189 (1990).

¶ 44   While the term “error,” as expressed in section 7-217(c) of the Pension Code (40 ILCS 5/7-

217(c) (West 2016)), includes inadvertent arithmetical errors, it also includes IMRF’s erroneous

approval of plaintiff’s Omitted Service Application made in reliance upon the Township’s

factually inaccurate pension eligibility certification. Neither the Township’s certification, nor

IMRF’s approval conformed to objective reality. Plaintiff was ineligible for pension benefits as

the employee of a nonparticipating IMRF employer from 1986 to 2002. Plaintiff received

overpayments from the fund through error, and as provided in section 7-217(c) of the Pension

Code (id.), IMRF was duty bound to retain the amounts overpaid.

¶ 45   We reject plaintiff’s invitation to confine the term “error” under section 7-217(c) of the

Pension Code (id.) to “arithmetical errors in the calculation of pension benefits” as we did in

Rossler, 178 Ill. App. 3d at 774 and Sola, 342 Ill. App. 3d at 231. As IMRF pointed out in its brief,

“[t]he IMRF Board of Trustees *** has eight members: four trustees are elected by its 3000

participating employers; three are elected by IMRF’s more than 175,000 active employees; and

one trustee is elected by IMRF’s more than 130,000 retirees.” A public employee pension plan of

this size must, as our legislature prescribed, rely on their participating employers to certify



                                                  15
No. 19-2255


eligibility for participation in the fund. IMRF employers are required to appoint an authorized

agent to act on their behalf and to certify to the fund whether a given person is authorized and

eligible for participation. 40 ILCS 5/7-135(a), (b)(1) (West 2018). The errors that occurred in this

case were the type of errors contemplated under section 7-217(c) of the Pension Code (id. § 7-

217(c)). A contrary interpretation would upend the statutory certification process and render it

unworkable. Accordingly, the IMRF Board had the power under section 7-217(c) of the Pension

Code (id.) to retain the amounts overpaid to plaintiff through error.

¶ 46                                  D. Equitable Estoppel

¶ 47   Finally, we address the issue of whether IMRF should be equitably estopped from

recalculating and retaining plaintiff’s pension benefits. The doctrine of equitable estoppel is

applicable to municipal bodies, but its application is not favored. FLM Enterprises, LLC v. Peoria

City Zoning Board of Appeals, 2020 IL App (3d) 180634, ¶ 26; Morgan Place of Chicago v. City

of Chicago, 2012 IL App (1st) 091240, ¶ 33. When invoked against a governmental entity

exercising its governmental functions, estoppel will only apply in extraordinary or compelling

circumstances. FLM Enterprises, LLC, 2020 IL App (3d) 180634, ¶ 26; Morgan Place of Chicago,

2012 IL App (1st) 091240, ¶ 33. When seeking equitable estoppel against a public body, a plaintiff

must show (1) an affirmative act by the public body or an official with express authority to bind

the agency and (2) reasonable reliance on the act by the plaintiff that induces the plaintiff to

detrimentally change his position. Patrick Engineering, Inc. v. City of Naperville, 2012 IL 113148

¶ 40. Additionally, when public revenues are at stake, “a public body will be estopped only where

required to prevent fraud or injustice.” Keeling v. Board of Trustees of the Forest Park Police

Pension Fund, 2017 IL App (1st) 170804, ¶ 34.




                                                 16
No. 19-2255


¶ 48   Plaintiff initially argues that IMRF is not a public body and, thus, the heightened standards

do not apply. However, sections 22-401 and 22-402 of the Pension Code (40 ILCS 5/22-401, 22-

402 (West 2018)) declare IMRF to be a pension fund and a body politic created in the public

interest and for the general welfare of the State. We reject plaintiff’s contention.

¶ 49   Based on the facts in this record, we hold that equitable estoppel is an unavailable remedy.

The record demonstrates that plaintiff sought out benefits to which he was not entitled and did so

knowing full-well that he did not qualify to participate in the fund as the executive director of the

Community Center from 1986 to 2002. The reality of this case is inescapable; plaintiff declined

IMRF participation for Community Center employees and then sought out the retirement benefits

IMRF participation could provide for himself. Plaintiff knew the Community Center was not a

participating IMRF employer and knew that he did not receive payment from the Township as an

employee during years 1986 to 2002. Despite knowledge of ineligibility, plaintiff filled-out the

Omitted Service Credit Application and used the Township’s IMRF employee identification

number to complete it. Clearly, plaintiff’s reliance on the acts undertaken by the Township and

IMRF was not reasonable. Equitable relief is not warranted here. See Gambino v. Boulevard

Mortgage Corp., 398 Ill. App. 3d 21, 60 (2009) (“It is a basic maxim of equity that he who seeks

equity must do equity.”).

¶ 50   But even under different circumstances, plaintiff’s claim of equitable estoppel would still

fail. Plaintiff’s reliance on an act undertaken without statutory authority—i.e., IMRF’s grant of

omitted service credit to an ineligible nonemployee based on the erroneous certification a

participating IMRF employer’s authorized agent—precludes the application of the equitable

estoppel doctrine here. See Lewis-Connelly v. Board of Education of Deerfield Public Schools,

District 109, 227 Ill. App. 3d 554, 560 (1996) (“ ‘the doctrine of estoppel cannot be invoked



                                                 17
No. 19-2255


against a public body when the action taken by it was ultra vires, i.e., beyond its authority and

void’ ”) (quoting Evans v. Benjamin School District No. 25, 134 Ill. App. 3d 875, 883 (1985)). The

law does not provide plaintiff a pathway to relief under the facts present in the record.

¶ 51   As a final matter, we note that the trial court stayed discovery on count II of plaintiff’s

complaint for promissory estoppel and later determined the claim was moot based on its reversal

of the IMRF Board’s determination. The parties raised no arguments regarding count II in their

briefs on appeal. Accordingly, we reinstate count II of plaintiff’s complaint as plead against IMRF

and the Township and remand this case to the trial court.

¶ 52                                    III. CONCLUSION

¶ 53   Accordingly, we reverse the judgment of the Circuit Court of Cook County, confirm the

decision of the IMRF Board, reinstate count II of plaintiff’s complaint, and remand this case for

further proceedings not inconsistent with this decision.

¶ 54   Circuit court judgment reversed.
¶ 55   Board decision affirmed; cause remanded.




                                                 18